ORDER
ORDER
Appellees' motion to dismiss the Commonwealth's appeal came on for hearing before the Court on December 29, 1980. No motion or request for extension of time was made by appellant prior to the expiration of the applicable times set forth in the rules.. The grounds for the motion are that:
1. The appellant failed to pay the $25.00 docket fee as required by Rule 8 of the Rules of Appellate Procedure of the District Court for the Northern Mariana Islands (hereinafter "Appellate Rules").
2. The appellant did not order a transcript of the proceedings from the court reporter within 10 days after the filing of the notice of appeal as required by Rule 6(b) of the Appellate Rules.
3. The record on appeal was not transmitted to the District Court within 60 days after the filing of the notice of appeal as required by Rule-7(a) of the Appellate Rules.
*120THE DOCKET FEE
Rule 8 of the Appellate Rules is silent on whether the docket fee is required of the Commonwealth Government. The non-payment of the docket fee by the appellant in this case was the direct- result of information received by the appellant from the C.lerk's Office of the District Court wherein it was opined that the Commonwealth Government was exempt from payment of the docket fees. For this reason, the Court finds that the Commonwealth's appeal should not be dismissed on the basis of failure to pay the docket fee.
How being informed (hat docket fees are not required of the United States upon appeal to the Court of Appeals for the Ninth Circuit, and in conformance thereof, the Court will cause to be filed an amendment to the Appellate■Rules of the District Court exempting the governments of the United States, Commonwealth of the Northern Mariana Islands, and Trust Territory of the Pacific Islands from' the payment of docket fees as presently required therein.
THE TRANSCRIPT AND THE RECORD (HI APPEAL
In its affidavit filed on December 22, 1980, the appellant averred that it was "unable to file the designation (of record) because of demands made... by several other cases and related matters." Its failure to order the transcript in a timely fashion was, as stated in its memorandum of December 24, 1980, due to an "oversight.on the part of appellant's counsel and the press of other urgent matters."
None of these reasons constitute the "good cause" required by Rule 11(b) of the Appellate Rules for an enlargement of time • for the proceedings required of an appellant in perfecting an appeal. Nor are they sufficient to overcome the failure to comply with the above-cited rules requiring the processing of an appeal fo the appellate division of this Court.
*121Appellant believes that the "interests of justicié*’ would be best served by the Court's granting of relief ih title matter. Upon review of the file in the above-captioned case, and considering the reasons for its failure to ijfile. cited by the Commonwealth in its affidavit and memorandum, the Court finds that justice in this case clearly lies' ity favor of granting appellees’ motion.
.Accordingly, it is ORDERED that the appellees’ motion be, and the same hereby is, GRANTED, and it is further ORDERED that the appeal of the Commonwealth■is hereby DISMISSED.
SO ORDERED.
Dated: Saipan, Northern Mariana Islands this 73 day of JANUARY, 1981.
ALFRED LAURETA Judge of the above-entitled Court